In a coram nobis proceeding, order of the Supreme Court, Queens County, dated April 5, 1967, which denied the application, without a hearing, affirmed. No opinion. Beldock, P. J., Christ and Munder, JJ., concur; Rabin and Benjamin, JJ., dissent and'vote to reverse the order and to remit the proceeding to the court below for a hearing, upon the ground that the allegations of defendant’s petition raise issues of fact which entitle him to a hearing on the merits (see People v. Weldon, 17 N Y 2d 814; People v. Picciotti, 4 N Y 2d 340).